   Case 5:18-cv-01983-LCB Document 133 Filed 02/12/21 Page 1 of 13                      FILED
                                                                               2021 Feb-12 PM 02:17
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF ALABAMA
                    NORTHEASTERN DIVISION

 NUCLEAR DEVELOPMENT, §
 LLC,                 §
                      §
      Plaintiff,      §
                      §
 v.                   §                        5:18-CV-01983-LCB
                      §
 TENNESSEE VALLEY     §                             OPPOSED
 AUTHORITY,           §
                      §
      Defendant       §


       MOTION OF MEMPHIS PUBLISHING COMPANY TO
         INTERVENE AND UNSEAL COURT RECORD



      Counsel for proposed Intervenor Memphis Publishing Company,
doing business as The Commercial Appeal (“The Commercial Appeal”),

consulted with counsel for the Defendant on February 8, 2021, and
Defendant agrees with in part and opposes in part the relief requested in
this Motion. Additionally, counsel for The Commercial Appeal consulted

with counsel for Plaintiff by email on February 3 and 9, 2021, and Plaintiff
has not yet indicated whether it agrees with or opposes this Motion.
      Under Fed. R. Civ. P. 24(a)(2) and (b)(1)(B), The Commercial

Appeal moves the Court: (1) for permission to intervene in this action for
the limited purpose of presenting this Motion; (2) to unseal all documents
   Case 5:18-cv-01983-LCB Document 133 Filed 02/12/21 Page 2 of 13




filed in this action and now under seal; and (3) to enter upon the record a
decision stating the grounds for closure as to any document filed in this

action that the Court decides not to unseal. In support of this Motion, The
Commercial Appeal states as follows:

                                   FACTS
      1.     The Commercial Appeal is a daily newspaper of general

circulation throughout Memphis, Tennessee, and the surrounding area.
      2.     One of The Commercial Appeal’s reporters, Samuel
Hardiman, has unsuccessfully attempted to access certain documents filed

in this action, but has been unable to access them because they are under
seal and not visible or available to the public.
      3.     With respect to the documents filed or entered in this action

that are today under seal, The Commercial Appeal is aware of text orders
that authorized the filing of those documents under seal, but those orders
did not state the grounds for sealing these records, and The Commercial

Appeal is unaware of any grounds for sealing them.
      4.     On July 1, 2019, this Court entered a Protective Order (ECF
47), which provided that “[a]ll briefs, motions and other papers containing,

referring to or otherwise disclosing Protected Material which are filed with
(or otherwise submitted to) the Court shall be publicly filed with only those
portions containing or discussing Protected Material redacted. The

unredacted briefs, motions or other papers may be filed with a motion to


                                       2
   Case 5:18-cv-01983-LCB Document 133 Filed 02/12/21 Page 3 of 13




seal. All such documents filed with or submitted to the Court shall be
conspicuously marked “CONFIDENTIAL” or “CONFIDENTIAL –

ATTORNEYS’ EYES ONLY”, as appropriate, at the place on the
document where the Protected Material is or was located.” (Id. ¶ 11).
       5.   On September 23, 2020, Plaintiff filed a motion to seal

concerning Plaintiff’s Brief in Support of Motion for Summary Judgment
(ECF 71) and Plaintiff’s Evidentiary Submissions in Support of Motion for
Summary Judgment (ECF 72), together with unredacted copies of exhibits

attached. (ECF 73). On October 6, 2020, this Court entered a text order
granting Plaintiff’s motion. (ECF 82).
       6.   On September 23, 2020, Defendant filed a motion to seal

concerning Defendant’s brief in support of its motion for summary
judgment (ECF 75) and the exhibits attached to it. (ECF 76). On October 6,
2020, this Court entered a text order granting Defendant’s motion. (ECF

83).
       7.   On October 14, 2020, Defendant filed two more motions to
seal, concerning (1) an unredacted copy of Defendant’s Response in

Opposition to Plaintiff’s Motion for Summary Judgment (ECF 70) and the
exhibits attached that contain confidential information; and (2) unredacted
copies of two exhibits to Defendant’s Response in Opposition to Plaintiff’s

Motion in Limine to Exclude Stephen Burns’ Expert Opinion (Doc. 77).
(ECF 88 & 90). On October 15, 2020, this Court entered text orders
granting Defendant’s motions (ECF 93-94).

                                     3
   Case 5:18-cv-01983-LCB Document 133 Filed 02/12/21 Page 4 of 13




      8.     That same day, Plaintiff filed another motion to seal
concerning unredacted copies of Plaintiff’s Opposition to Defendant’s

Motion for Summary Judgment and Plaintiff’s Evidentiary Submissions in
Opposition to Defendant’s Motion for Summary Judgment, together with
unredacted copies of exhibits attached. (ECF 92). On October 15, 2020, the

Court entered a text order granting Plaintiff’s Motion. (ECF 95).
      9.     On October 26, Defendant filed a motion to seal concerning an
unredacted copy of Defendant’s Reply in Support of Motion for Summary

Judgment (Doc. 74). (ECF 99). On October 27, the Court entered a text
order granting Defendant’s Motion. (ECF 103).
      10.    Also on October 26, Plaintiff filed a motion to seal concerning

an unredacted copy of Plaintiff’s Reply Brief in Support of Motion for
Summary Judgment. (ECF 102). On October 27, 2020, this Court entered a
text order granting Plaintiff’s Motion. (ECF 104).

      11.    None of the docket entries concerning these seven text orders
(ECF 82, 83, 93, 94, 95, 103, and 104) state any grounds for sealing these
filed documents.

      12.    As of the filing of this Motion, several documents filed in this
action remain under seal and unavailable to the public, including but not
limited to the documents identified above.

      13.    There are no publicly-filed orders stating the factual or legal
basis for sealing these documents. The Court’s text orders grant the
motions to file under seal without articulating a rationale for granting them.

                                      4
   Case 5:18-cv-01983-LCB Document 133 Filed 02/12/21 Page 5 of 13




And the motions to seal do not state any factual or legal basis for sealing
specific to each document concerned. (See, e.g., ECF 76).

                                    LAW
      There is a “strong common law presumption in favor of public
access” regarding court records under the U.S. Constitution and common
law. See Wilson v. Am. Motors Corp., 759 F.2d 1568, 1570–71 (11th Cir.

1985) (citing Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d
1165, 1179 (6th Cir. 1983)). The public’s common-law right of access to
judicial proceedings is an essential component of our justice system that is

instrumental in securing the integrity of the judicial process. Chicago
Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir.
2001) (citing Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 564-74

(1980)). It establishes a presumption that criminal and civil actions should
be conducted publicly, which includes the right to inspect and copy public
records and documents. Id. (citing Nixon v. Warner Comm., Inc., 435 U.S.

589, 597 (1978)).
      To be sure, the public’s common-law right of access to judicial
records is not absolute. Id. at 1311. The decision whether to release judicial

records lies within the Court’s discretion. Id. But in exercising that
discretion, a court “should be informed by a sensitive appreciation of the
circumstances that led to the production of the particular document in

question.” Id. (quotations omitted). Similar to the standard under Federal


                                       5
   Case 5:18-cv-01983-LCB Document 133 Filed 02/12/21 Page 6 of 13




Rule of Civil Procedure 26, the Court must balance competing interests in
making its determination. Id. Relevant factors in the balancing test include

“whether the records are sought for such illegitimate purposes as to
promote public scandal or gain unfair commercial advantage, whether
access is likely to promote public understanding of historically significant

events, and whether the press has already been permitted substantial access
to the contents of the records.” Newman v. Graddick, 696 F.2d 796, 803
(11th Cir. 1983) (citing Nixon v. Warner Comm., Inc., 435 U.S. 589, 598–

603 & n.11 (1978)).
      Significantly, parties seeking to have filings and exhibits restricted
from public access bear the burden of making a particularized showing

with respect to each and every sealed item. Church v. Accretive Health,
Inc., No. CV 14-0057-WS-B, 2015 WL 7572338, at *2–3 (S.D. Ala. Nov.
24, 2015), aff'd, 654 F. App’x 990 (11th Cir. 2016) (noting that this

standard must be applied to each filing or exhibit separately, including each
portion of any such document).
      Traditionally, courts distinguish between items that are properly

considered public or judicial records and those that are not. Chicago
Tribune Co., 263 F.3d at 1311. For example, the common-law right of
access does not generally apply to discovery materials because those

materials are not considered public documents or judicial records. Id. In
contrast, material filed in connection with dispositive and other pre-trial
motions is subject to the right of access. See, e.g., Romero v. Drummond

                                      6
   Case 5:18-cv-01983-LCB Document 133 Filed 02/12/21 Page 7 of 13




Co., 480 F.3d 1234, 1245 (11th Cir. 2007); Chicago Tribune Co. v.
Bridgestone/Firestone, Inc., 263 F.3d 1304, 1312 (11th Cir. 2001)

(“[D]iscovery material filed in connection with pretrial motions that require
judicial resolution of the merits is subject to the common-law right....”); see
also Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 121–23 (2d Cir.

2006) (collecting cases from the First, Second, Third, Fourth, and Ninth
Circuits holding that documents submitted in support of a motion for
summary judgment are “judicial records”).

      Additionally, there are certain circumstances where “the common-
law right of access demands heightened scrutiny of a court's decision to
conceal records from the public and the media.” Chicago Tribune Co., 263

F.3d at 1311. An example would be where the court seals the entire record
and does not distinguish between documents that are sensitive or privileged
and those that are not. Id. In those circumstances, “it must be shown that

‘the denial [of access] is necessitated by a compelling governmental
interest, and is narrowly tailored to that interest.’” Id. (quoting Wilson v.
Am. Motors Corp., 759 F.2d 1568, 1571 (11th Cir. 1985)); see also Brown

v. Advantage Eng'g, Inc., 960 F.2d 1013, 1015 (11th Cir. 1992). This
heightened scrutiny also applies in situations “where, as in the present case,
the [court] attempts to deny access in order to inhibit the disclosure of

sensitive information[.]” Wilson, 759 F.2d at 1571 (11th Cir. 1985).
      Here, only documents actually filed with the Court and related to the
parties’ cross-motions for summary judgment are at issue. The only bases

                                       7
   Case 5:18-cv-01983-LCB Document 133 Filed 02/12/21 Page 8 of 13




offered by the parties for sealing these records were perfunctory motions to
file under seal that referenced the Protective Order (which allowed the

parties to mark information as confidential), but articulated no specific
factual or legal grounds for sealing. As noted above, however, documents
filed in connection with a dispositive motion are subject to the right of

access.
      To seal court records or portions thereof, a court must set forth
specific findings and conclusions that justify nondisclosure to the public.

See Chicago Tribune Co., 263 F.3d at 1314 (findings of fact must be
sufficiently detailed to permit meaningful appellate review). The mere
existence of a protective order is insufficient cause to seal a filed

document. Where the material is subject to a protective order under Rule
26, “the fact that sealed material is subsequently submitted in connection
with a substantive motion does not mean that the confidentiality imposed

by Rule 26 is automatically forgone.” Chicago Tribune Co., 263 F.3d at
1313. Rather, a court must first conduct the common-law right-of-access
balancing test, under the Rule 26 good-cause standard, before disclosure is

appropriate. Id.

                                ARGUMENT
      One of the fundamental premises of American jurisprudence is that
the people have a right to know what occurs in their courts. See Craig v.

Harney, 331 U.S. 367, 374 (1947) (“What transpires in the courtroom is


                                       8
   Case 5:18-cv-01983-LCB Document 133 Filed 02/12/21 Page 9 of 13




public property.”). Because most citizens cannot afford the time to attend
courtroom proceedings or review court records, the media play a vital role

in informing the public about what happens in their courts. This powerful,
centuries-long tradition of openness supports and nourishes public
confidence in the vitality and fairness of our judicial system.

      In this action, the parties entered a Protective Order (ECF 47) that
allowed each party to designate particular documents as confidential and
subject them to protection. The parties then sought to seal numerous

documents submitted in summary-judgment filings. By stipulating to the
Protective Order, the parties circumvented the need to litigate their claims
to protection for each individual document they sought to seal, at least until

the sealing was challenged. See Chicago Tribune Co., 263 F.3d at 1307.
      Further, if any factual or legal justification existed at the time these
various documents were filed, or if such justification continues to exist

today, there is no evidence in the record of what that purported justification
is, other than general references to the Protective Order. Even through the
date this Motion is filed, the Court has not made findings or conclusions in

any publicly available order concerning the justification for the current
closure of these records. Indeed, there is no evidence in the record, even in
the descriptions visible on PACER, that any party has attempted to lay

before the Court a factual or legal foundation for the sealing of the specific
documents at issue. No party has attempted to justify sealing to this Court
aside from blanket references to a protective order, but these are not

                                       9
  Case 5:18-cv-01983-LCB Document 133 Filed 02/12/21 Page 10 of 13




sufficient bases for the sealing that has occurred. Further, the Court has
never weighed any factual or legal bases or made findings or conclusions

concerning them.
      The Commercial Appeal should be permitted to intervene under Fed.
R. Civ. P. 24(a)(2) because it “claims an interest relating to the property or

transaction that is the subject of the action and [The Commercial Appeal] is
so situated that disposing of the action may as a practical matter impair or
impede the movant’s ability to protect that interest, unless existing parties

adequately represent that interest.” On behalf of the public and on its own
behalf, The Commercial Appeal seeks here to present and vindicate a
constitutional right of access under the First Amendment and the right of

common-law access to filed court records. The facts here demonstrate that
no existing party to this action adequately represents those interests; in fact,
the existing parties may have been responsible for their infringement.

      In the alternative, The Commercial Appeal should be permitted to
intervene under Fed. R. Civ. P. 24(b)(1)(B) because its claim for access to
the records in this case “shares with the main action a common question of

law or fact.” The parties have sought to deny public access to the now-
sealed documents; The Commercial Appeal seek access to those same
documents and to have this Court reverse the relief it granted to the parties

on sealing. The Commercial Appeal contends, and would argue as
intervenor, that denying the public and press access to the court records in
this case constitutes a violation of: (a) the First Amendment right of the

                                      10
  Case 5:18-cv-01983-LCB Document 133 Filed 02/12/21 Page 11 of 13




public and press to access court records; and (b) the right of the public and
press to access court records under common law. The common question of

law concerning the constitutionality of sealing these records is presumably
based on the same facts – whatever they may be – that the parties will
contend supported sealing.

      Finally, The Commercial Appeal has standing to intervene in order to
petition for access to court proceedings and records. Comm'r, Ala. Dep't of
Corr. v. Advance Local Media, LLC, 918 F.3d 1161, 1170 (11th Cir. 2019)

(citing In re Petition of Tribune Co., 784 F.2d 1518, 1521 (11th Cir.
1986)); see also Hamm v. Dunn, No. 2:17-CV-02083-KOB, 2018 WL
2431340, at *1 (N.D. Ala. May 30, 2018), aff'd sub nom. Comm'r, Ala.

Dep't of Corr. v. Advance Local Media, LLC, 918 F.3d 1161 (11th Cir.
2019) (granting three non-party media entities’ motion to intervene and
unseal judicial records).

      For these reasons, The Commercial Appeal requests that the Court
(1) grant it permission to intervene in this action for the limited purpose of
presenting this Motion; (2) unseal all documents filed in this action now

under seal; (3) enter upon the record a decision stating the grounds for
closure as to any document filed in this action that the Court decides not to
unseal; and (4) hold a hearing on this Motion.




                                      11
  Case 5:18-cv-01983-LCB Document 133 Filed 02/12/21 Page 12 of 13




                                              Respectfully submitted,

                                              /s/ Aaron G. McLeod
                                              Aaron G. McLeod
                                              ASB-8589-A57M
                                              Lucian T. Pera (pro hac vice
                                              admission pending)
                                              J. Bennett Fox, Jr. (pro hac
                                              vice admission pending)
                                              ADAMS AND REESE LLP
                                              6075 Poplar Ave., Suite 700
                                              Memphis, Tennessee 38119
                                              Tel: (901) 524-5278
                                              Fax: (901) 524-5378
                                              lucian.pera@arlaw.com
                                              ben.fox@arlaw.com
                                              aaron.mcleod@arlaw.com
                                              Counsel for Memphis
                                              Publishing Company


                 CERTIFICATE OF CONSULTATION
      I hereby certify that on February 8, 2021, counsel for proposed

Intervenor The Commercial Appeal, consulted with counsel for the
Defendant, and Defendant agrees with in part and opposes in part the relief
requested in this Motion. Additionally, counsel for The Commercial Appeal

consulted with counsel for Plaintiff via email on February 3 and 9, 2021,
and Plaintiff has not yet indicated whether it agrees with or opposes this
motion.

                                       /s/ J. Bennett Fox, Jr
                                       J. Bennett Fox, Jr.
                                       (pro hac vice admission pending)



                                     12
  Case 5:18-cv-01983-LCB Document 133 Filed 02/12/21 Page 13 of 13




                     CERTIFICATE OF SERVICE
      I hereby certify that on February 12, 2021, a true and correct copy of
the foregoing was filed electronically with the Clerk of Court using the

CM/ECF system, which will send electronic notification to all counsel of
record:

Caine O'Rear , III                    Matthew H. Lembke
HAND ARENDALL HARRISON                Riley Alexander McDaniel
SALE LLC                              BRADLEY ARANT BOULT
PO Box 123                            CUMMINGS LLP
Mobile, AL 36601                      1819 Fifth Avenue North
251-432-5511                          Birmingham, AL 35203
Fax: 251-694-6375                     521-8000
corear@handarendall.com               Fax: 488-6560
                                      mlembke@babc.com
Edward Shane Black                    rmcdaniel@bradley.com
Hand Arendall Harrison Sale, LLC
102 South Jefferson Street            David D. Ayliffe
Athens, AL 35611                      Jill McCook
256-232-0202                          TENNESSEE VALLEY
Fax: 256-233-2407                     AUTHORITY
sblack@handfirm.com                   OFFICE OF THE GENERAL
                                      COUNSEL
Larry David Blust                     400 West Summit Hill Drive, Wt6
HUGHES SOCOL PIERS                    Knoxville, TN 37902-1401
RESNICK DYM, LTD                      865-632-8964
70 West Madison Street, Ste 4000      Fax: 865-632-6718
Chicago, IL 60602                     ddayliffe@tva.gov
312-604-2672                          jemccook@tva.gov
Fax: 312-604-2673
lblust@hsplegal.com                   Attorneys for Defendant
                                      Tennessee Valley Authority
Attorneys for Plaintiff Nuclear
Development LLC


                                            /s/ Aaron McLeod

                                    13
